Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Hephzibah Bates appeals the district court’s orders dismissing her complaints in her consolidated civil suits as frivolous and entering a prefiling injunction preventing Bates from filing further complaints related to the issues raised in the instant complaints. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeals for the reasons stated by the district court. See Bates v. Fed. Reserve Bank of Richmond, 3:14-cv-00320-REP (E.D.Va. May 15, 2015); see *127also Cromer v. Kraft Foods N. Amer., Inc., 390 F.3d 812, 817 (4th Cir.2004) (setting forth standard of review of prefiling injunction). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this eourt and argument would not aid the decisional process.

DISMISSED.